Case 19-24331-PDR Doc118 Filed 05/03/21 Pagelof5

Revised Ralph L. Sanders Case 19-bk-24331-PDR

Objection to Mr. Stewart's motion to remove my home from Stay Protection

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Bivd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: April 30, 2021

Your Honor

Small Business Administration was surprised when one of their
clients called them to out if they use Title Insurance on their loans such as
mine. Mr. Stewart's proposal to remove my home from Bankruptcy
protection does not help anyone, including his firm. After | found the Title
Insurance for the amounts of $292,000, my home, and $313,000 for Mr.
Stewart, the path and schedule became considerably shorter to pay off my
creditors and build a new home for the future family living here by using the

proceeds from the homeowners' insurance.

Case id 19-bk-24331-PDR Page 1 of 5 ih X
HM

 
Case 19-24331-PDR Doc118 Filed 05/03/21 Page2of5

Revised Ralph L. Sanders Case 19-bk-24331-PDR

The time window to get the homeowner insurance proceeds is running

close, to being closed.

The logic that is being used to evict someone seems. appeal

Knowledge of Falsity

The specific act that constitutes the crime of perjury is not the false statement itself but rather the
oath or affirmation that the statement is true.

Most perjury statutes require proof that a person acted with knowledge of the falsity of the
statement. The federal statute requires that a person acted "willfully," while Ohio's statute says the

person must have acted "knowingly." Defendants may claim that they believed the statement to be
true and that they, therefore, did not have the required mental state.

Even Mr. Stewart, a creditor, is suggesting staying until May 31, 2021. |

have until May 31, 2021, to come up with the money per creditor.

e What is the payoff that BNYM 's willing to accent? 1o-24031 Loan iD totsa$a4z4

 

Not licensed to practice Jaw

The following attorney has joined in to help guide me to attorneys.

Case id 19-bk-24331-PDR Page 2 of 5

At
Case 19-24331-PDR

Revised

 
 

4B, PA. Charles M. Baron
C ol

Re: Any upcate from Mr, Roher
ad Dp Charles M. Baron, PA.

 

 

Doc 118 Filed 05/03/21 Page 3of5

Ralph L. Sanders Case 19-bk-24331-PDR

The following will be in your court on Monday. Another new lanague to

learn about.

MOTION FOR VIOLATION OF AUTOMATIC STAY

AND FOR CREDITOR(S) MISCONDUCT

Comes now the Debtor Ralph L Sanders at this moment files this

Motion of Violation of Automatic Stay, Creditors Misconduct

1. Plaintiff filed his Chapter 13 case on Date filed: 10/25/2019 :

(Doc # 1) Plan confirmed: 05/21/2020 (Doc # 75)

Case id 19-bk-24331-PDR Page 3 of f

 
Case 19-24331-PDR Doc118 Filed 05/03/21 Page4of5
Revised Ralph L. Sanders Case 19-bk-24331-PDR
2 The real property at issue in this motion is located at 561 SW

AVE., Plantation, Fl. 33317

3. May of 2004 the planitiff purchased a home at 561 SW 60th
Ave., Plantation, Fl. 33317 with Chase mortgage, the closing
statement had a Buyers Title Insurance which is design to protect me
and my family against any defects with our home that may be
uncovered in the fair house defects include anywhere from title
unknown leans to physical defects that can be seen with a survey.
The buyers title insurance protects the home up to the value of the
mortgage which in my case was $292,000.

4. April 2005 the Debtor refinanced his home with Wells Fargo
The mortgage contract stated that | had purchased Lenders Title
Insurance for the protection of Wells Fargo issues. | am the owner of
the Lenders Title Insurance policy. The payout of the Lenders Title
Insurance is $313,000

5. Both the the buyers title insurance policy and the lenders title
insurance policy cover the same areas of damages depending on the
policy options.

6. Both Title Insurance Policies were purchased by the Debtor

7. Both Title Insurance Policies are the property of the Debtor

Case id 19-bk-24331-PDR Page 40f5

Ad
Case 19-24331-PDR Doc118 Filed 05/03/21 Page5of5

Revised Ralph L. Sanders Case 19-bk-24331-PDR

oe —_ fi
HRERKERERKYRERKEERERERREREHEERRKE HRARFKRAJRKKERERKERERERERE ERE REEERERERIRE

 

PRO SE

Ralph Levi Sanders
561 SW 60" ave

Case id 19-bk-24331-PDR Page 5 of 5 ft "

 
